IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 40 WM 2017
                                           :
                   Respondent              :
                                           :
                                           :
            v.                             :
                                           :
                                           :
KENNETH A. SENOSKI,                        :
                                           :
                   Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of July, 2017, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.